SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 22, 2013 CUSTOMERS BANCORP, INC. (Exact Name of Registrant as specified in its charter) Pennsylvania 001-35542 27-2290659 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1015 Penn Avenue Suite 103 Wyomissing PA 19610 (Address of principal executive offices, including zip code) (610) 933-2000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On May 22 2013, Customers Bancorp, Inc. issued a press release regarding the closing of its previously announced underwritten public offering of shares of its voting common stock.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item9.01Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Press Release, dated May 22, 2013, regarding the closing of the underwritten public offering. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CUSTOMERS BANCORP, INC. By:/s/ James D. Hogan Name:James D. Hogan Title: Chief Financial Officer and Executive Vice President Date:May 22, 2013 EXHIBIT INDEX Exhibit No. Description Press Release, dated May 22, 2013, regarding the closing of the underwritten public offering.
